Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-14-00689-CV

                           IN THE INTEREST OF R.G. II, a Child

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01552
                      Honorable Charles E. Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Mother because she is indigent.

       SIGNED March 11, 2015.


                                                _____________________________
                                                Marialyn Barnard, Justice